Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/31/2021 has been entered.

Response to Amendment
	Upon consideration of the amended Claim 11, the previous objection and rejection under 35 U.S.C. 112(b) thereto are both hereby withdrawn.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the heating apparatus recited in Claims 1, 10, and 11 must be shown or the feature canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “a heating apparatus configured to heat the workpiece” in Claims 1 and 10.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 and 5-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1 and 10, the limitation “a heating apparatus configured to heat the workpiece” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification discloses the functionality of the heating apparatus for heating the workpiece and ECAP device and setting temperatures thereof (page 3 line 24 - page 4 line 4), but does not provide any corresponding structure for performing these functions. The heating 
Applicant may:
(a)        Amend the claims so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claims, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform 
Claims 2 and 5-9 are rejected by virtue of their dependency upon Claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2 and 5-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ueno et al., hereinafter Ueno (US 2009/0120154), in view of Krystian (WO 2012071600). For text citations of Krystian, please refer to the machine translation provided as Non-Patent Literature.
Regarding Claim 1, Ueno discloses (Figures 4A-4B) a device for plastic forming of a workpiece made of metal or a metal alloy ([0184] lines 1-13) by equal channel angular pressing (ECAP) ([0001] lines 1-4), comprising: more than two channels that include at least an inlet channel (groove 13), an outlet channel (groove 23), and at least one additional channel (through hole 24), wherein the inlet and outlet channels indirectly connect to one another ([0156] lines 6-12; grooves 13 and 23 are indirectly connected via through hole 24) and are arranged perpendicularly to one another, wherein adjacent channels are arranged relative to one another to form forming bends (formed at face 51 of guide portion 15 at the junction of 
Ueno does not disclose that an angle of a second forming bend between the outlet channel and the at least one additional channel is between 105° and 135°. Krystian teaches (Figure 1) a device for plastic forming of a workpiece (bolt 1) made of metal or metal alloy ([0002] line 19) by ECAP ([0004] line 33), wherein adjacent channels (first channel 3 and second channel 4) are arranged relative to each other to form forming bends (rounding 9), and an angle of a forming bend between two channels is between 105° and 135° ([0017] line 147; an angle of 120° is within this range). Krystian teaches that having the channels form an angle between them affects the fine grain structure and the mechanical characteristics of the workpiece ([0004] lines 43-46), and one skilled in the art would understand that different angles of forming bends yield different results. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Ueno such that the angle of the second forming bend between the outlet channel and the at least one additional channel is between 105° and 135°, as taught by Krystian, as such selection or determination thereof would be the result of routine mechanical optimization and does not in itself warrant patentability, as one would arrive at such optimization through routine engineering practices. 

Regarding Claim 5, regarding the aforementioned combination of Ueno and Krystian, Ueno discloses (Figures 4A-4B) a method for the plastic forming of a workpiece made of metal or a metal alloy ([0184] lines 1-13) by ECAP ([0001] lines 1-4), comprising: pressing the workpiece at least once through the device according to Claim 1 (see discussion above), whereby the workpiece is plastically formed by the at least one pressing of the workpiece through the inlet channel and the outlet channel (grooves 13 and 23; [0088] lines 1-6 and [0093] lines 4-6 describe a workpiece material push-in step in which the workpiece is formed), and is heated by the heating apparatus ([0194] lines 9-15).
Regarding Claim 6, Ueno is silent to the workpiece being rotated about its longitudinal axis before each introduction to the inlet channel. Krystian teaches (Figure 1) the workpiece (bolt 1) has a longitudinal axis (longitudinal axis X), wherein, before each introduction of the workpiece to the inlet channel (first channel 3), the workpiece is rotated about the longitudinal axis ([0018] line 151 - [0019] line 156). This is done to achieve a homogenous fine grain structure across the cross section of the workpiece ([0019] lines 157-159). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Ueno to incorporate the step of rotating the workpiece about its longitudinal axis before each introduction into the inlet channel, as taught by Krystian, in order to ensure homogeneity of the fine grain structure of the workpiece.

Regarding Claim 8, Ueno discloses (Figures 4A-4B) that the at least one pressing of the workpiece (titanium material 20) through the device includes pressing the workpiece at least once through the first and second forming bends (face 51 of guide portion 15 at the junction of groove 13 and through hole 24, and face 81 of guide portion 86 at the junction of through hole 24 and groove 23) formed between the more than two channels ([0088] lines 1-6, [0093] lines 4-6, and [0094] lines 4-8 describe a workpiece material push-in step in which a workpiece is pressed through a device having more than two channels, wherein the workpiece bends at the first and second forming bends).
Regarding Claim 9, Ueno is silent to the temperature of the workpiece being lowered for each operation. Krystian teaches that the workpiece is heated and that a temperature of the workpiece is lowered each time the workpiece is pressed through the device ([0022] line 178 - [0025] line 207). This allows the pressing forces to be kept as low as possible to prevent crack formation in the initial pressing step at high temperature ([0023] lines 184-185), while still achieving finer structures and better mechanical characteristics from the subsequent lower temperature pressing ([0023] lines 186-187). Since Ueno discloses that the workpiece is heated to temperatures that optimize the structure of the given workpiece material ([0194] lines 12-13), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Ueno such that a temperature of 
Regarding Claim 10, Ueno discloses (Figures 4A-4B) a double equal channel angular pressing (ECAP) device ([0001] lines 1-4) for plastic forming of a workpiece made of metal or a metal alloy ([0184] lines 1-13), comprising: an inlet channel (groove 13); an outlet channel (groove 23); and at least one intermediate channel (through hole 24), wherein the inlet channel and the outlet channel are indirectly connected to each other ([0156] lines 6-12; grooves 13 and 23 are indirectly connected via through hole 24) and are arranged to be perpendicular to each other, wherein the inlet channel, the at least one intermediate channel, and the outlet channel are interconnected to form forming bends between adjacent channels (formed at face 51 of guide portion 15 at the junction of groove 13 and through hole 24, and face 81 of guide portion 86 at the junction of through hole 24 and groove 23), and wherein a first forming bend between the inlet channel and the at least one intermediate channel is 90° ([0029] lines 1-4), and wherein the device further comprises a heating apparatus configured to heat the workpiece ([0194] lines 9-12).
Ueno does not disclose that a second forming bend between the outlet channel and the at least one intermediate channel is between 105° and 135°. Krystian teaches (Figure 1) an ECAP device ([0004] line 33; a device that performs an ECAP method is an ECAP device) for plastic forming of a workpiece (bolt 1) made of metal or metal alloy ([0002] line 19), wherein adjacent channels (first channel 3 and second channel 4) are interconnected to form forming bends (rounding 9) therebetween, and a forming bend between two channels is between 105° and 135° ([0017] line 147; an angle of 120° is within this range). Krystian teaches that having 
Regarding Claim 11, Ueno discloses (Figures 4A-4B) a method for plastic forming of a workpiece made of metal or a metal alloy ([0184] lines 1-13) by equal channel angular pressing (ECAP) ([0001] lines 1-4), comprising: pressing a workpiece (titanium material 20) at least once through a device having at least an inlet channel (groove 13), an outlet channel (groove 23), and at least one additional channel (through hole 24), where a first forming bend (formed at face 51 of guide portion 15 at the junction of groove 13 and through hole 24) of 90° ([0029] lines 1-4) is formed between the inlet channel and the at least one additional channel and a second forming bend (formed at face 81 of guide portion 86 at the junction of through hole 24 and groove 23) is formed between the outlet channel and the at least one additional channel, whereby the workpiece is plastically formed by the at least one pressing of the workpiece through the inlet channel and the outlet channel ([0088] lines 1-6 and [0093] lines 4-6 describe a workpiece material push-in step in which the workpiece is formed by being pressed through 
Ueno does not disclose that the second forming bend is between 105° and 135°. Krystian teaches (Figure 1) a method for plastic forming of a workpiece (bolt 1) made of metal or metal alloy ([0002] line 19) by ECAP ([0004] line 33), wherein a forming bend (rounding 9) of between 105° and 135° ([0017] line 147; an angle of 120° is within this range) is formed between two adjacent channels (first channel 3 and second channel 4). Krystian teaches that having the channels form an angle between them affects the fine grain structure and the mechanical characteristics of the workpiece ([0004] lines 43-46), and one skilled in the art would understand that different angles of forming bends yield different results. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Ueno such that the second forming bend is between 105° and 135°, as taught by Krystian, as such selection or determination thereof would be the result of routine mechanical optimization and does not in itself warrant patentability, as one would arrive at such optimization through routine engineering practices. 
Regarding Claim 12, Ueno is silent to the workpiece being rotated about its longitudinal axis before each pressing thereof. Krystian teaches (Figure 1) the workpiece (bolt 1) has a longitudinal axis (longitudinal axis X), wherein, before each pressing of the workpiece, the workpiece is rotated about the longitudinal axis ([0018] line 151 - [0019] line 156). This is done to achieve a homogenous fine grain structure across the cross section of the workpiece ([0019] lines 157-159). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Ueno to 
Regarding Claims 13 and 14, Ueno discloses that each time the workpiece is pressed through the device, the workpiece is formed at least twice ([0094] lines 4-8), but is silent to the at least one pressing comprising multiple pressings. Krystian teaches that the at least one pressing comprises multiple pressings of the workpiece through the device ([0018] lines 151-152), which allows for parameters to be changed between each pressing, such as the workpiece being rotated about its longitudinal axis ([0018] line 151 - [0019] line 156) and the temperature of the workpiece to be lowered ([0022] line 178 - [0025] line 207), both of which allow for more precise control of the fine grain structure and mechanical characteristics of the end product ([0019] lines 157-159 and [0023] lines 184-187). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Ueno such that the at least one pressing comprises multiple pressings of the of the workpiece through the device, as taught by Krystian, in order to more precisely control the fine grain structure and mechanical characteristics of the end product by varying the operating parameters between each successive pressing.
Regarding Claim 15, Ueno is silent to the temperature of the workpiece being lowered for each operation. Krystian teaches that the workpiece is heated and that a temperature of the workpiece is lowered each time the workpiece is pressed through the device ([0022] line 178 - [0025] line 207). This allows the pressing forces to be kept as low as possible to prevent crack formation in the initial pressing step at high temperature ([0023] lines 184-185), while still .

Response to Arguments
Applicant's arguments filed 03/15/2021 have been fully considered but they are not persuasive. In response to the Applicant’s argument, see pages 6-7 of the Remarks, that the combination of Ueno and Krystian does not teach or suggest using a combination of forming bends with a first forming bend of 90° and a second forming bend of 105° to 135°, Examiner respectfully disagrees. Ueno discloses that both the first and second forming bends have an angle of 90° ([0029] lines 1-4). Krystian teaches that pushing a workpiece through channels that form an angle therebetween affects the fine grain structure and mechanical characteristics of the workpiece ([0004] lines 43-46), and further teaches using an angle of 120°, which falls within the range of 105° to 135° ([0017] line 147). From the teaching of Krystian, one of ordinary skill in the art would understand that different angles for the forming bends in an ECAP device will have different effects on the characteristics of the formed product, and would thus understand that the angles could be modified/optimized based on the desired grain structure and mechanical properties of the final product. When this teaching is applied to the .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA A GUTHRIE whose telephone number is (571)270-5042.  The examiner can normally be reached on M-F, 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/TERESA A GUTHRIE/Examiner, Art Unit 3725       

/SHELLEY M SELF/Supervisory Patent Examiner, Art Unit 3725